Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                         Reasons for Allowance

A.      The following is an examiner’s statement of reasons for allowance:

        US Pat. No. 3970 Miller et al. discloses freeze drying polyacrylate emulsions to give polymer powders.  See column 4, lines 28-65, particularly lines 61-62.  There is no suggestion to use the instantly claimed polymer dispersions, to use the instantly claimed freeze drying and sieving particulars, and no suggestion to obtain polymer powder with the instantly claimed particle sizes and Hausner factors.
        US Pat. Application Publication No. 2005/0168800 Hiraoka et al. discloses freeze drying polymer dispersions to obtain polymer particles which are not coagulated.  See Hiraoka, paragraph [0085].  The particules may be sieved.  See Hiraoka, paragraph [0087].  There is no suggestion to use the instantly claimed polymer dispersions, to use the instantly claimed freeze drying and sieving particulars, and no suggestion to obtain polymer powder with the instantly claimed particle sizes and Hausner factors.
There is no suggestion to use the instantly claimed polymer dispersions, to use the instantly claimed freeze drying and sieving particulars, and no suggestion to obtain polymer powder with the instantly claimed particle sizes and Hausner factors.

        EP 0388954, Mehra et al. discloses freeze drying polymer lattices to give polymer particles which can be redispersed.  The polymer particles give the benefits of page 3, lines 33-44.  The screening of line 44 is noted.  Polyacrylates are disclosed at page 4, lines 27-29.  There is no suggestion to use the instantly claimed polymer dispersions, to use the instantly claimed freeze drying and sieving particulars, and no suggestion to obtain polymer powder with the instantly claimed particle sizes and Hausner factors.
        Schmidt, et al., “Pharmazeutische Hilfsstoffe: Eigenschaften, Anwendung und Handelsproducte”, chapter 6.4, p. 111, eBook, Govi-Verlag Pharmazeutischer Verlag GmbH, Eschbom (Germany), 2013, 5 pages discloses polyacrylate dispersions falling within the scope of the initial aqueous polymer dispersions of the instant claims.  There is no suggestion to use the instantly claimed polymer dispersions, to use the instantly claimed freeze drying and sieving particulars, and no suggestion to obtain polymer powder with the instantly claimed particle sizes and Hausner factors.
The above references are representative of the closest prior art seen by the examiner.  None of the prior art seen by the examiner discloses the particulars of the instantly claimed processes to obtain polymer powders having the instantly claimed particle sizes and Hausner factors or polymer powders having the instantly claimed particle sizes and Hausner factors.



B.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.